Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/17/20, with respect to the rejection(s) of claim(s) 1, 4-11 and 14-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aad.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent 10032368) in view of Yusuf (US Patent Pub. 20170126680) and in further view of Aad (US Patent Pub. 20130198849).

As per claims 1 and 11:  Thompson discloses a method of preserving privacy of data collected from a vehicle, comprising (See Abstract):
receiving, by a processor, privacy preferences entered by a user of the vehicle (Col 13, lines 29-38; the parking data records 409 can include any data item used by the parking platform 103 including, but not limited to…user preferences, and/or the like);
receiving, by the processor, the data collected from the vehicle; distorting, by the processor, the data (Col 13, lines 29-38; the anonymized parking data set 201 may cause potential distortion in parking duration data generated from when the parking area 106 from which the parking data set 201 is collected is not completely empty (e.g., no vehicles 101 are parked in the parking area 106) at T0 and T1 of the time interval 203);
Thompson does not specifically disclose downsampling, by the processor, the distorted data based on the privacy preferences; and communicating, by the processor, the downsampled, distorted vehicle data to a third-party entity.
Yusuf discloses data transmissions are passed on to a modem or other piece of equipment (e.g., a communications module) for demodulation and further signal processing (down sampling). Privacy mode preference information from the vehicle 12 Paragraph 50).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Thompson and Yusuf in it’s entirety, to modify the technique of Thompson for data set 201 may cause potential distortion in parking duration data generated from when the parking area 106 from which the parking data set 201 is collected by adopting Yusuf's teaching for data transmissions are passed on to a modem or other piece of equipment (e.g., a communications module) for demodulation and further signal processing (down sampling). The motivation would have been to improve preserving privacy of data collected from a vehicle.
However, Thompson in view of Yusuf do not specifically disclose wherein the privacy preferences include a rating of an app associated with a third-party entity, and a storage time associated with the data collected from the vehicle.
Aad discloses performing the computer assisted analysis of the application program results in presenting a privacy rating of the application program for each of the at least two different types of mobile user devices; storage of the collected data and transmission of the collected data by the application program outside of the mobile user device (claim 3, 10, Paragraph 22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Thompson, Yusuf and Aad in it’s entirety, to modify the technique of Thompson for data set may cause potential distortion in parking 
As per claims 4 and 14:  The method of claim 1, further comprising receiving privacy preferences from a vehicle manufacturer, and wherein the downsampling is based on the privacy preferences from the vehicle manufacturer (See Yusuf; Paragraph 50; data transmissions are passed on to a modem or other piece of equipment (e.g., a communications module) for demodulation and further signal processing (down sampling). Privacy mode preference information from the vehicle 12 and/or the connected device 14 and/or data requests from the vehicle 12 may be transmitted to the server 58).
As per claim 5 and 15:  The method of claim 4, further comprising computing a trustworthiness score of an app associated with the third-party entity based on the privacy preferences from the user and a rating imposed from the vehicle manufacturer, and wherein the downsampling is based on the trustworthiness score (See Yusuf; Paragraph 50; data transmissions are passed on to a modem or other piece of equipment (e.g., a communications module) for demodulation and further signal processing (down sampling). Privacy mode preference information from the vehicle 12 and/or the connected device 14 and/or data requests from the vehicle 12 may be transmitted to the server 58).
As per claims 6 and 16:  The method of claim 1, further comprising receiving a risk factor associated with several data sources from the vehicle, and wherein the downsampling is based on the risk factor (See Yusuf; Paragraph 50; data transmissions are passed on to a modem or other piece of equipment (e.g., a communications module) for demodulation and further signal processing (down sampling). Privacy mode preference information from the vehicle 12 and/or the connected device 14 and/or data requests from the vehicle 12 may be transmitted to the server 58).
As per claims 9 and 19:  The method of claim 1, further comprising at least one of enabling and disabling apps available to the user for collecting the data based on the privacy preferences (See Thompson Col 13, lines 29-38; the parking data records 409 can include any data item used by the parking platform 103 including, but not limited to…user preferences, and/or the like).
As per claims 10 and 20:  The method of claim 9, wherein the communicating is to an enabled app associated with the third-party entity (See Yusuf; Paragraph 50; data transmissions are passed on to a modem or other piece of equipment (e.g., a communications module) for demodulation and further signal processing (down sampling). Privacy mode preference information from the vehicle 12 and/or the connected device 14 and/or data requests from the vehicle 12 may be transmitted to the server 58).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Patent 10032368) in view of Yusuf (US Patent Pub. 20170126680) .

As per claims 7 and 17:  The method of claim 1, receiving, by a processor, privacy preferences entered by a user of the vehicle (See Thompson; Col 13, lines 29-38; the parking data records 409 can include any data item used by the parking platform 103 including, but not limited to…user preferences, and/or the like).
Thompson in view of Yusuf and in view of Aad do not specifically disclose wherein the distorting is based on a differential privacy method (See Mohan, Paragraph 53 discloses known differential privacy methods have in the past used Laplace or Gaussian probability distributions for the generation of noise to perturb query results).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Thompson, Yusuf, Aad and Mohan in it’s entirety, to modify the technique of Thompson for data set may cause potential distortion in parking duration data generated from when the parking area from which the parking data set is collected by adopting Mohan's teaching for known differential privacy methods have in the past used Laplace or Gaussian probability distributions for the generation of noise to perturb query results. The motivation would have been to improve software license management.
As per claims 8 and 18:  The combination of Thompson, Yusuf, Aad and Mohan discloses the method of claim 7, wherein the differential privacy method is a Laplace See Mohan, Paragraph 53 discloses known differential privacy methods have in the past used Laplace or Gaussian probability distributions for the generation of noise to perturb query results).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D BROWN/Primary Examiner, Art Unit 2433